The opinion of the court was delivered March 1st, 1886.
Per Curiam.
Residence is determined by a consideration of acts and intention combined: Hindman’s Appeal, 85 Pa. St., 466. The evidence shows that the line of separation between the two counties passes through the house occupied by the person who made the voluntary assignment. This fact created doubt as to the county in which he actually resided. Evidence was therefore admissible to show by his acts, declarations and intentions in which county he elected to fix and maintain his residence. The evidence given to establish it was sufficient to submit to the jury, and it was so done in a correct charge.
Judgment affirmed.